Citation Nr: 0522253	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia 


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on March 1, 2002.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1972 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating determination of the Department 
of Veterans Affairs (VA) Health Eligibility Center (HEC) in 
Atlanta, Georgia.  The veteran testified at a regional 
hearing in Nashville, Tennessee before the undersigned Judge 
in November 2004.  


FINDINGS OF FACT

1.  In November 2003, verification of the veteran's household 
income by the Internal Revenue Service/Social Security 
Administration (IRS/SSA) showed that it exceeded the 2001 
income limit for entitlement to cost-free VA health care.

2.  Although the veteran testified that he no longer lives 
with his spouse, he provided no legal documentation 
evidencing that he is legally separated or divorced from his 
spouse.  


CONCLUSION OF LAW

The veteran's household income exceeded the 2001 income limit 
for entitlement to VA health care without a copayment 
requirement for a period beginning on March 1, 2002.  
38 U.S.C.A. §§ 1503, 1522, 1705, 1722, 1736; 38 C.F.R. 
§ 3.1(j), 3.205, 3.207, 3.50(a) (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable in this case.  As explained in 
greater detail below, the facts of the case clearly 
demonstrate that veteran does not meet the statutory 
requirements for enrollment eligibility.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Analysis

The issue before the Board is entitlement to treatment in the 
Department of Veterans Affairs (VA) health care system 
without a copayment requirement for a period beginning on 
March 1, 2002.  In managing the provision of hospital care 
and medical services under section 1710(a) of the law 
governing veterans benefits, VA establishes and operates a 
system of annual patient enrollment.  The law provides that 
VA shall manage the enrollment of veterans in accordance with 
the following priorities in the order listed: (1) veterans 
with service-connected disabilities rated 50 percent or 
greater; (2) veterans with service-connected disabilities 
rated 30 percent or 40 percent; (3) veterans who are former 
prisoners of war; veterans with service-connected 
disabilities rated 10 percent or 20 percent; (4) veterans who 
are in receipt of increased pension based on a need of 
regular aid and attendance or by reason of being permanently 
housebound and other veterans who are catastrophically 
disabled; (5) veterans who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for hospital care, medical 
services, and nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 
1710(a)(3).  38 U.S.C.A. § 1705(a).  Effective October 2, 
2002, section 202(a) of Public Law 107- 135 (115 Stat. 2457), 
provides: (a) Priority of Enrollment in Patient Enrollment 
System. Section 1705(a) is amended by striking paragraph (7) 
and inserting the following new paragraphs. (7) Veterans 
described in section 1710(a)(3) of this title who are 
eligible for treatment as a low income family under section 
3(b) of the United States Housing Act of 1937; and (8) 
Veterans described in section 1710(a)(3) of this title who 
are not covered by paragraph (7).  38 U.S.C.A. § 1705(a) 
(West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits" package set forth in 
38 C.F.R. § 17.38. 38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  VA will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. § 
17.36(a)(1)-(a)(8).

In this case, the veteran applied for health care benefits on 
March 1, 2002.  Under 38 U.S.C.A. § 1722, a veteran is 
considered to be unable to defray the expenses of necessary 
care if he is eligible to receive medical assistance under a 
State plan approved under title XIX of the Social Security 
Act, if he is in receipt of pension under section 1521 of 
title 38, or if his attributable income (and net worth) is 
not greater than the amount set forth in subsection (b).  See 
38 U.S.C.A. §§ 1503, 1522, 1722.  The record does not show 
that the veteran had been approved under title XIX of the 
Social Security Act or that he is in receipt of pension under 
section 1521.  In fact, the veteran testified before the 
undersigned Judge that he is not receiving any benefits from 
the Social Security Administration.  

Regarding the third eligibility criteria for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  See 38 C.F.R. § 3.29.  
The evidence demonstrates that the veteran has no service-
connected disabilities and two dependents.  The 2001 income 
limit for entitlement to cost-free VA health care for 
veteran's with no service-connected disabilities with two 
dependents was $30,798.  In November 2003, verification of 
the veteran's household income by the IRS/SSA showed earned 
income from the veteran's spouse in the amount of $25,414 and 
unearned income from the veteran in the amount of $6,846.  
Total gross income was $32,260.  Thus, the total household 
income by the IRS/SSA showed that it exceeded the 2001 income 
limit for entitlement to cost-free VA health care.  

VA notified the veteran and his spouse of the income 
discrepancy and afforded them an opportunity to correct and 
verify income/assets for the year 2001.  Neither the veteran 
nor his spouse responded to VA letters affording them an 
opportunity to correct and verify income/assets for the year 
2001.  Accordingly, in a January 2004 decision, VA HEC 
determined that the veteran's income and net worth exceeded 
the 2001 income limit, concluding that he did not meet the 
eligibility criteria for cost-free care (priority group 
five), and denied his claim for treatment in the Department 
of Veterans Affairs (VA) health care system without a 
copayment.

In his testimony before the undersigned Judge, the veteran 
contended that his wife's income in 2001 should not have been 
counted, indicating that although he was legally married to 
her, they lived separately and not as husband and wife.  The 
veteran stated that he had no income and did not receive any 
of his wife's income.  In support of the veteran's position 
is a written statement from the veteran's wife received in 
February 2004, after the January 2004 decision was issued.  
She stated essentially that she is no longer living or 
associated with the veteran.  The issue before the Board is 
whether, under the facts in this case, VA recognizes the 
veteran as still married and therefore, applies his spouse's 
income as part of the veteran's household income for 
entitlement to cost-free VA health care. 

For the purpose of VA benefits, the term "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 
3.50(a).  Under 38 C.F.R. § 3.1(j), the term "marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 C.F.R. § 3.1(j); see also 38 C.F.R. § 3.205.  
Thus, where there is a valid marriage under the law, VA may 
not disregard that marriage unless there is a legal document 
demonstrating a legal separation or divorce.  Here, the 
veteran testified that he and his wife are not legally 
separated or divorced.  There is also no evidence that the 
marriage has been voided or annulled.  38 C.F.R. § 3.207.  As 
such, for VA purposes, the veteran is still married to his 
spouse and their income is considered together under one 
household.  

The Board sympathizes with the veteran's position.  However, 
because the veteran and his wife's income are considered 
together under one household, the evidence in this case shows 
that the veteran's household income exceeded the 2001 income 
limit for entitlement to VA health care without a copayment 
requirement for a period beginning on March 1, 2002.  Thus, 
the Board concludes that the veteran was required to pay the 
copayment for that period.  Accordingly, the appeal must be 
denied.











ORDER

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on March 1, 2002 is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


